United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2071
Issued: April 16, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2007 appellant filed a timely appeal from the October 12, 2006 schedule
award of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of the appeal.
ISSUE
The issue is whether appellant has more than 10 percent impairment to her left upper
extremity, for which she received a schedule award.
FACTUAL HISTORY
On May 9, 2000 appellant, then a 54-year-old mail clerk, filed a claim for left carpal
tunnel syndrome which she attributed to her federal employment. She noted prior surgery for
carpal tunnel on her right hand, following which she used her left hand for heavy lifting.
Appellant’s claim was accepted by the Office for left carpal tunnel syndrome. She underwent
surgical decompression on November 16, 2000. Appellant received appropriate benefits for
intermittent disability and subsequently filed a claim for a schedule award.

On June 9, 2005 Dr. Howard L. Blank, an attending orthopedic surgeon, reported that
appellant had complaints of intermittent tingling and numbness in the second and third fingers of
the left hand, occasionally going to the thumb. Sometimes appellant’s symptoms extended from
the wrist to the elbow. She had no complaints of weakness. Dr. Blank reviewed a February 26,
2005 nerve conduction study which revealed no denervation in the thenar muscles which
correlated with his findings on physical examination of no thenar weakness or atrophy. He
described appellant’s symptoms as sensory, not motor, and secondary to residual carpal tunnel
syndrome due to scarring around the median nerve. Dr. Blank advised that appellant was
capable of performing light repetitive activities and she was not a candidate for further surgery.
An Office medical adviser reviewed the report of Dr. Blank, noting that appellant
experienced sensory changes following her surgery in 2000 with no motor deficit. He utilized
the American Medical Association, Guides to the Evaluation of Permanent Impairment (5th
edition) to rate impairment. Under Table 16-10, Dr. Blank found that appellant’s sensory
impairment would be classified as Grade 4 for distorted superficial tactile sensibility (diminished
light touch), with or without minimal abnormal sensations of pain that is forgotten during
activity.1 The medical adviser allowed 25 percent sensory deficit based on Dr. Blank’s clinical
description of appellant’s symptoms. Under Table 16-15, he noted that the maximum upper
extremity impairment allowed for sensory loss of the median nerve below the forearm was 39
percent.2 The Office medical adviser multiplied the sensory deficit (25 percent) by the
maximum impairment value (39 percent) to find that appellant had 10 percent impairment of her
left upper extremity.3 He advised that appellant had reached maximum medical improvement as
of June 9, 2005, the date of Dr. Blank’s examination.
In support of her claim, appellant submitted the September 1, 2005 report of Dr. Nicholas
Diamond, an osteopath. Examination of the left wrist revealed a three centimeter scar from
surgery with palmar aspect tenderness. Dr. Diamond described left hand thenar atrophy and
provided range of motion findings for the fingers. Grip strength testing revealed equal forces of
strength for the right and left hands. Dr. Diamond stated that appellant had residual sensory
neuropathy due to her bilateral carpal tunnel syndrome. He advised that she had complaints of
daily left hand pain which waxed and waned. Dr. Diamond described diminished light touch and
two-point discrimination at three millimeters. He advised that appellant had 31 percent
impairment to her left upper extremity, indicating that her sensory deficit was Grade 2 for the left
median nerve.
On July 27, 2006 an Office medical adviser reviewed the medical evidence and disagreed
with the impairment rating by Dr. Diamond. He stated that Dr. Diamond incorrectly rated the
median nerve deficit as Grade 2 as his physical examination revealed normal two-point
discrimination measured at three millimeters. The medical adviser stated that two-point
discrimination at six millimeters or less was equivalent to zero percent impairment of the nerve
1

A.M.A., Guides 482.

2

Id. at 492.

3

The total of 9.75 percent was properly rounded to 10 percent pursuant with Office standards in schedule award
claims. See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3(b)
(October 1990).

2

as recorded in the medical literature. He agreed with the prior impairment rating of 10 percent
impairment based on a Grade 4 sensory deficit. The medical adviser concluded that appellant
did not have greater than 10 percent impairment to her left arm.
On August 17, 2006 the Office granted appellant a schedule award for 10 percent
impairment of the left upper extremity. The period of the award ran for 31.2 weeks of
compensation from November 11, 2000 to June 22, 2001. On October 12, 2006 the Office
modified the schedule award determination to reflect that period covered was June 9, 2005 to
January 13, 2006.
Appellant, through counsel, requested a hearing before an Office hearing representative
which was held on December 12, 2006. In a February 23, 2007 decision, the Office hearing
representative found that appellant had no more than 10 percent impairment to her left arm.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act and its
implementing federal regulations set forth the number of weeks of compensation payable to
employees who sustain permanent impairment from the loss, or loss of use, of schedule members
or functions of the body.4 The Act, however, does not specify the manner in which the
percentage loss of a member shall be determined. For consistent results and to ensure equal
justice under the law to all claimants, good administrative practice necessitates the use of a single
set of tables so that there may be uniform standards applicable to all claimants. The Office has
adopted the American Medical Association, Guides to the Evaluation of Permanent Impairment
for evaluation of scheduled losses.5
If, after an optimal recovery time following surgical decompression, an individual
continues to experience pain, paresthesias or difficulties performing certain activities and there
are positive clinical findings of median nerve dysfunction and electrical conduction delays, the
impairment due to residual carpal tunnel syndrome is rated according to sensory or motor
deficits.6 Table 16-10 of the A.M.A., Guides set forth a grading scheme and procedure for
determining impairment of the upper extremity due to sensory deficit or pain resulting from
peripheral nerve disorders.7
ANALYSIS
Appellant’s claim was accepted for left carpal tunnel syndrome for which she underwent
surgery on November 16, 2000. Dr. Blank, an attending physician, noted on examination that
appellant had symptoms of intermittent tingling and numbness of several fingers of her left hand.
4

5 U.S.C. § 8107; 20 C.F.R. § 10.404. See Michelle L. Collins, 56 ECAB 552 (2005).

5

20 C.F.R. § 10.404. Effective February 1, 2001 the Office began using the fifth edition of the A.M.A., Guides.
See David W. Ferrall, 56 ECAB 362 (2005).
6

A.M.A., Guides 495.

7

Id. at 482.

3

He advised that she had no complaints of weakness or atrophy and that a February 26, 2005
nerve conduction study was consistent with residual left carpal tunnel syndrome. Dr. Blank
found that appellant’s residual symptoms were sensory in nature, not motor, due to scarring
around the median nerve. However, he did not provide an impairment rating.
Based on this report, an Office medical adviser found that appellant had reached
maximum medical improvement as of Dr. Blank’s June 9, 2005 evaluation. He rated appellant
as having 10 percent permanent impairment to her left arm due to sensory loss or pain. The
medical advised noted that, under the A.M.A., Guides, appellant’s symptoms as described by
Dr. Blank warranted a Grade 4 deficit under Table 16-10, which provides a range of 1 to 25
percent for sensory deficit or pain. The medical adviser allowed 25 percent under Grade 4 and,
in application of Table 16-15, noted that the maximum impairment allowed for sensory loss of
the median nerve below the forearm was 39 percent. Based on these Tables, he found 10 percent
impairment of the left upper extremity. The Board finds that this was a proper application of the
A.M.A., Guides by the medical adviser based on the clinical findings of Dr. Blank.8
Dr. Diamond rated appellant as having 31 percent impairment of her left arm. The basis
of his higher impairment rating under Table 16-15 was his determination that appellant’s residual
sensory loss was Grade 2 under Table 16-10. Grade 2 is described as decreased superficial
cutaneous pain and tactile sensibility (decreased protective sensibility), with abnormal sensations
or moderate pain that may prevent activities. This grade allows for 61 to 80 percent sensory
deficit. It is readily apparent that Dr. Diamond allowed appellant 80 percent sensory deficit
under Table 16-10 to arrive at the 31 percent impairment under Table 16-15. However, the
grading selected by Dr. Diamond is not supported by his clinical findings.
The second Office medical adviser did not accept grading of appellant’s residual sensory
loss as Grade 4. He noted that Dr. Diamond found two-point discrimination at three millimeters.
The A.M.A., Guides, provide commentary for the medical examiner in estimating the values for
each severity grade appearing at Table 16-10. It cautions that “[t]he maximum value for each
grade is not applied automatically.”9 The commentary provides that in interpretation of Table
16-10, a Grade 2 sensory deficit is possible with “a gross appreciation of two-point
discrimination (11 to 15 millimeters) at this level.”10 Dr. Diamond did not provide any
explanation for why he automatically allowed the maximum value for Grade 2 sensory deficit
(80 percent). His report noted some difficulties described by appellant in performing various
activities, but he did not state that her abnormal sensations or pain prevented any activity, a
factor which supports Grade 2 deficit. As the Office medical adviser noted, Dr. Diamond’s
finding on two-point discrimination were not characteristic of the Grade 2 classification he
selected. For these reasons, his impairment rating is of diminished probative value. The medical

8

Under accepted Office procedures, after obtaining all necessary medical evidence, the file may be routed to an
Office medical adviser for an opinion concerning the percentage of permanent impairment. See Tommy R. Martin,
56 ECAB 273 (2005).
9

A.M.A., Guides 482.

10

Id. at 483.

4

evidence of record does not establish that appellant has greater than 10 percent impairment of her
left arm. The Board will affirm the schedule award granted in this case.
CONCLUSION
The Board finds that appellant has no more than 10 percent impairment of her left upper
extremity.
ORDER
IT IS HEREBY ORDERED THAT the February 23, 2007 and October 12, 2006
decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: April 16, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

